tDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 07/09/2019
Claims 1-19 are currently pending and have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/506,548 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/506,548 reads on all of the limitations of claim 1 of the instant application. Specifically, first limitation of the copending application reads on the first limitation of the instant application; the “receiving” limitation of the copending application reads on the “receiving” limitation of the instant application; the “obtaining” limitation of the copending application reads on the “obtaining” limitation of the instant application; the “determining” and “selecting” limitations of the copending application read on the “selecting” limitation of the instant application; and the “conveying” limitation of the copending application reads on the “conveying” limitation of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Examiner would like to not that for all references to copending application 16/506,548 herein, Examiner is referring to the claim set dated 04/19/2021.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/506,548 (reference application) in view of Anthony et al. (U.S. Patent No. 8,156,007; hereafter known as Anthony). 
Regarding claim 2, claim 1 of copending Application No. 16/506,548 reads on all of the limitations of claim 1 of the instant application as shown above. However, copending Application No. 16/506,548 does not teach selecting the physical return location is based on inventory management. Anthony teaches:
selecting the physical return location is based on inventory management (see Fig. 4 element 420 and Col. 18 lines 33-40 "In step 420, the subroutine then determines values based on current conditions for dynamic factors that are related to handling disposition processing for the item at each of the potential return locations after the return processing is completed, such as based on capabilities and capacities at the return location for performing the final disposition, as well as any need or desire for the item (e.g., to supplement low inventory levels or low work load levels)" as well as Fig. 5 elements 510, 520 and 525 as well as Col. 19 lines 5-20 "the subroutine then determines relative weights for each of the factors to be used in assessing their relevance during the evaluation...The subroutine then continues at step 520 to calculate weighted scores for each of the possible return locations...and in step 525 selects the preferred return location based on the calculated scores (e.g., the return location with the highest evaluation)")
One of ordinary skill in the art would have recognized that applying the known technique of Anthony to copending Application No. 16/506,548 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Anthony to the teaching of copending Application No. 16/506,548 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such selecting a return location based on inventory 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/506,548 in view of Whitman (U.S. Pre-Grant Publication No. 2002/0019785, hereafter known as Whitman).
Regarding claim 3, claim 1 of copending Application No. 16/506,548 teaches all of the limitation of claim 1 of the instant application shown above. However, it does not tech any of the limitations of claim 3. Whitman teaches:
the selection is based on enhancing exchange probability (see [0165] "The question and answer feature also allows the system...to distribute cooperative marketing couponing which is usable, for example, to drive revenue for the extension stores. For example, if a retailer wants to sell another product to the customer, a coupon for a reduced price for that item may be provided via the extension stores" selecting an extension store as a return location and offering a discount to increase chance the customer will purchase another item at the extension store)
One of ordinary skill in the art would have recognized that applying the known technique of Whitman to copending Application No. 16/506,548 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Whitman to the teaching of copending Application No. 16/506,548 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such selecting an extension store as a return location and offering a coupon via the extension store. Further, applying selecting an extension store as 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/506,548 in view of Anthony, further in view of Whitman, further in view of Ouimet (U.S. Pre-Grant Publication No. 2012/0253907, hereafter known as Ouimet).
Regarding claim 4, claim 1 of copending Application No. 16/506,548 teaches all of the limitation of claim 1 of the instant application shown above. However, it does not tech any of the limitations of claim 4. However, Anthony further teaches:
the method further comprising: presenting, on a merchant facing return interface, an option of changing the selection to be based on inventory management (see Col. 9 lines 39-49 “the effect or influence of factors on item return handling can be dynamically configured by administrative users (e.g., representatives of a merchant for which the dynamic item return handling processing is being performed), such as users that are authorized to make such changes. For example, in some embodiments administrative users can dynamically configure the weights associated with various factors or otherwise specify how those factors will influence a dynamic item return handling determination, including by indicating that certain factors have no weight or influence” merchant can configure weighting options to change factors to rely exclusively on inventory management and Col. 16 lines 1-7 “administrative users representing the Web merchant can access the manipulation system 248 from a client computing system 250 or other computing system in order to modify weights assigned to factors and/or otherwise 
wherein the physical return location conveyed to the buyer is the initially selected one  (see Col. 9 lines 44-55 “in some embodiments administrative users can dynamically configure the weights associated with various factors or otherwise specify how those factors will influence a dynamic item return handling determination, including by indicating that certain factors have no weight or influence. Such configurations by administrative users may in some embodiments be made on a temporary basis, or more generally may have conditions specified by the administrative users to indicate when they will apply (e.g., times at which the configurations will be effective, types of items or customers for which the configurations will be effective, etc.)” and Col. 15 lines 45-51 “After current factor information is available for the various return location options, the Dynamic Return Location and Routing Determiner component evaluates the return locations and return routing options with respect to the factors, such as by using current weight information for the factors from the return factor information database in order to generate weighted scores” default weighting factors used to determine physical return location unless weighting changed by merchant administrator)
One of ordinary skill in the art would have recognized that applying the known technique of Anthony to copending Application No. 16/506,548 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Anthony to the teaching of copending Application No. 16/506,548 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such selecting a return location based on inventory management. Further, applying selecting a return location based on inventory management to 
Anthony further teaches the projected future value of the customer returning the item (see Col. 8 lines 29-39 “Factors relevant to customers include…a current and/or projected future value of the customer to the merchant (e.g., based on projected future sales to the customer and/or other benefits related to the customer, such as expected referrals from the customer or willingness of the customer to provide feedback or other information of use to the merchant)”). Anthony also teaches in Col. 4 lines 22-36 “A variety of types of return locations are illustrated in FIG. 1G, although in some embodiments only some of the illustrated types of return locations may be used and/or other types of return locations or other destinations that are not illustrated here may be used. In this example, potential return locations for the item include… multiple RPLs 187 of third-parties that process item returns for the merchant (e.g., based on a predefined business relationship)”. Anthony further teaches in Col. 20 lines 20-38 “the information received from the various information sources can include a variety of types of factors related to the dynamic item return handling determination, with the types of factors varying in different embodiments… Examples of types of factors for which information may be received and used in some embodiments include…various information about the order (e.g., any discounts or rebates given to the customer based on the item being returned)”. However, the combination of copending Application No. 16/506,548 and Anthony does not explicitly teach that the selection is initially based on enhancing exchange probability and that the physical return location conveyed to the buyer is initially selected based on enhancing exchange probability unless changed by the merchant to be based on inventory management. Whitman teaches:
the selection is  (see [0165] "The question and answer feature also allows the system...to distribute cooperative marketing 
One of ordinary skill in the art would have recognized that applying the known technique of Whitman to the combination of copending Application No. 16/506,548 and Anthony would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Whitman to the teaching of copending Application No. 16/506,548 and Anthony would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such selecting an extension store as a return location and offering a coupon via the extension store. Further, applying selecting an extension store as a return location and offering a coupon via the extension store to copending Application No. 16/506,548 and Anthony would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient exchange of an item to be returned for a new item.
The combination of copending Application No. 16/506,548, Anthony and Whitman still does not explicitly teach that the selection is initially based on enhancing exchange probability and that the physical return location conveyed to the buyer is initially selected based on enhancing exchange probability unless changed by the merchant to be based on inventory management. However, Ouimet teaches:
the selection is initially based on enhancing exchange probability (see [0080] “To determine optimal individualized discount needed to achieve a positive consumer purchasing decision for product P from consumer 62, personal assistant engine 74 considers the individualized discounts from each retailer 66-70. In one embodiment, the individualized discount can be a default discount determined by the retailer” a default 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a default discount amount of Ouimet for the possibility of offering a discount of copending Application No. 16/506,548, Anthony and Whitman. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 7 of copending Application No. 16/506,548 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 and 7 of copending Application No. 16/506,548 teach all of the limitations of claim 5 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 7 of copending Application No. 16/506,548 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 and 7 of copending Application No. 16/506,548 teach all of the limitations of claim 6 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16/506,548 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of copending Application No. 16/506,548 teach all of the limitations of claim 7 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/506,548 in view of Whitman and Bogolea et al. (U.S. Pre-Grant Publication No. 2019/0392506, hereafter known as Bogolea).
Regarding claim 8, claim 1 of copending Application No. 16/506,548 teaches all of the limitation of claim 1 of the instant application shown above. However, it does not tech any of the limitations of claim 8. However, Whitman teaches customers returning items to an extension store of the merchant in [0021] “the customer is provided with at least one closest extension store to which the product can be returned. The customer then prints out the ticket and returns the item to the extension store, where a refund, including an instant refund, or replacement product is provided upon verification”.
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Whitman and copending Application No. 16/506,548. As Whitman states in [0121], “ iReturns acts as a brick and mortar extension of the virtual etailer, with thousands of physical locations nationwide, offering accessibility to tens of millions of online shoppers who value in-person customer service, such as immediate credit card and cash refunds, product exchanges and replacements”. Thus, copending Application No. 16/506,548 and Whitman would cater to an expanded pool of customers who prefer in-person customer service.
However, the combination of copending Application No. 16/506,548 and Whitman still does not explicitly teach surfacing related inventory information to a buyer. Bogolea teaches:
surfacing related inventory information to a buyer (see [0080] “If the user selects a product not available at the user's preferred store, the remote computer system can: prompt the user to elect an alternate product; or confirm fulfillment of the shopping list at an alternate store associated with a current stock condition that does indicate presence of all products on the shopping list” and [0081] “the computer system can automatically identify an alternate, comparable product and serve a suggestion to the user to replace the next product with this alternate, comparable product in order to increase probability that all products on the user's final shopping list are available at this store when the user later arrives at the store” User is alerted to switch to alternate product or select an alternate store when the original product is out of stock at a preferred store)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Bogolea with the combination of copending Application No. 16/506,548 and Whitman. As Bogolea states in [0081] that surfacing inventory information to a buyer is done “in order to increase probability that all products on the user's final shopping list are available at this store when the user later arrives at the store”. By showing inventory information of pertinent extension stores to a buyer desiring an exchange, the buyer knows in advance what exchange options are available, either for alternate products or the same product, before arriving at the physical return location to return the item.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/506,548 (reference application) in view of Anthony, further in view of Ouimet.
Regarding claim 9, claim 1 of copending Application No. 16/506,548 teaches all of the limitation of claim 1 of the instant application shown above. However, it does not tech any of the limitations of claim 8. Anthony teaches:
surfacing related inventory information to the merchant  (see Col. 19 lines 22-27 “in some embodiments the subroutine may…provide information about multiple return locations…such as to allow preference information (e.g., that of the merchant…to be manually or automatically obtained” and Col. 20 lines 20-23 “the information received from the various information sources can include a variety of types of factors related to the dynamic item return handling determination" and Col. 7 line 61-64 "For example, factors relevant to potential return locations may include factors that reflect a need for the item (e.g., inventory levels at a distribution center that are low relative to current or projected demand)")
One of ordinary skill in the art would have recognized that applying the known technique of Anthony to copending Application No. 16/506,548 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Anthony to the teaching of copending Application No. 16/506,548 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such displaying of return location inventory information to a merchant to obtain merchant preferences. Further, applying displaying of return location inventory information to a merchant to obtain merchant preferences to copending Application No. 16/506,548 would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient allocation of returned items amongst potential return locations.
However, the combination of copending Application No. 16/506,548 and Anthony teach that the merchant is an online merchant (see Col. 11 lines 48-49 “FIG. 1A illustrates an example user interface screen 100a that an example merchant Web Merchant MMM provides…”) and do not explicitly teach that the merchant is at a physical point of sale location. However, Ouimet teaches:
surfacing related inventory information to the merchant at a physical point of sale location (see [0047] “Retailer 40 uses control system 42 to place orders, control inventory… Retailer 40 sells goods to consumer 44. Consumer 44 patronizes retailer's establishment either in person” and [0049] “The forecast is communicated to control system 38 or control system 42 by electronic communication link, which in turn controls ordering…inventory” projected demand used to control inventory level at a retailer) 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a merchant at a physical point of sale location of Ouimet for the online merchant of copending Application No. 16/506,548 and Anthony. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/506,548 (reference application) in view of Whitman and Anthony.
Regarding claim 10, the combination of claim 1 of copending Application No. 16/506,548 and Whitman teaches all of the limitations of claim 3 as shown above. However, the combination of claim 1 of copending Application No. 16/506,548 and Whitman does not explicitly teach obtaining order history information of the buyer and selecting the return location (see 112(b) rejection of claim 10 below for Examiner’s claim interpretation) based on both related inventory information and the order history information. Anthony teaches:
obtaining order history information for the buyer (see Col. 20 lines 20-36 "the information received from the various information sources can include a variety of types of factors related to the dynamic item return handling determination...Examples of types of factors for which information may be received and used in some embodiments include...various 
selecting the return information based on both the related inventory information and the order history information (see Col. 7 lines 47-54 "a combination of various factors may potentially be considered when determining an appropriate return location or destination and/or when determining an appropriate manner of routing the item to a return location or otherwise performing the item return. Such factors may generally include information about the customer,...information about capabilities and current status of various potential return locations regarding processing the return of the item" and Col. 7 lines 61-64 "factors relevant to potential return locations may include factors that reflect a need for the item (e.g., inventory levels at a distribution center that are low relative to current or projected demand)" and Col. 8 lines 29-46 "Factors relevant to customers include...other information available about the customer (e.g., a status of the customer as being a preferred customer; a status of the customer as being suspected of engaging in fraudulent item returns or other transactions; a reputation of the customer with the merchant or from a third-party system, such as based on prior activities of the customer and/or evaluations of the customer by other users; etc.)")
One of ordinary skill in the art would have recognized that applying the known technique of Anthony to the combination of copending Application No. 16/506,548 and Whitman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Anthony to the teaching of the combination of copending Application No. 16/506,548 and Whitman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such selecting a return location based on inventory management. Further, applying selecting a return location based on inventory management to the combination of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/506,548 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of copending Application No. 16/506,548 teaches all of the limitations of claim 11 of the instant application. Specifically, first limitation of the copending application reads on the first limitation of the instant application; the “interface” limitation of the copending application reads on the “interface” limitation of the instant application; the “inventory database” limitation of the copending application reads on the “inventory database” limitation of the instant application; the “processor and memory” limitation of the copending application reads on the “processor and memory” limitation of the instant application; the “obtaining” limitation of the copending application reads on the “obtaining” limitation of the instant application; the “determining” and “selecting” limitations of the copending application reads on the “selecting” limitation of the instant application; and the “conveying” limitation of the copending application reads on the “conveying” limitation of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/506,548 (reference application) in view of Anthony.
Regarding claim 12, claim 12 of copending Application No. 16/506,548 teaches all of the limitation of claim 11 of the instant application shown above. Regarding the limitations introduced by instant claim 12, please see the rejection of instant claim 2 above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/506,548 (reference application) in view of Whitman.
Regarding claim 13, claim 12 of copending Application No. 16/506,548 teaches all of the limitation of claim 11 of the instant application shown above. Regarding the limitations introduced by instant claim 13, please see the rejection of instant claim 3 above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/506,548 (reference application) in view of Anthony, further in view of Whitman, further in view of Ouimet.
Regarding claim 14, claim 12 of copending Application No. 16/506,548 teaches all of the limitation of claim 11 of the instant application shown above. Regarding the limitations introduced by instant claim 14, please see the rejection of instant claim 4 above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 17 and 18 of copending Application No. 16/506,548 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12, 17 and 18 of copending Application No. 16/506,548 teach all of the limitations of claim 15 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 17 and 18 of copending Application No. 16/506,548 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12, 17 and 18 of copending Application No. 16/506,548 teach all of the limitations of claim 16 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16/506,548 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of copending Application No. 16/506,548 teach all of the limitations of claim 17 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/506,548 (reference application) in view of Whitman and Bogolea.
Regarding claim 18, claim 12 of copending Application No. 16/506,548 teaches all of the limitation of claim 11 of the instant application shown above. Regarding the limitations introduced by instant claim 18, please see the rejection of instant claim 8 above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/506,548 (reference application) in view of Anthony, further in view of Ouimet.
Regarding claim 19, claim 12 of copending Application No. 16/506,548 teaches all of the limitation of claim 11 of the instant application shown above. Regarding the limitations introduced by instant claim 19, please see the rejection of instant claim 9 above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 508, 804.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In the following paragraphs, “the buyer facing return interface 302” should be “the buyer facing return interface 300”
[0073] (twice), [0076] (twice), [00102] (twice), [00103] (twice), [00109]
In paragraph [0084], “the merchant facing return interface 306” should be “the merchant facing return interface 308”
In paragraph [0096], “a labeled return container send to the buyer’s physical address” should be “a labeled return container sent to the buyer’s physical address”
In paragraph [00102], “return enhancement return processor 502” should be “exchange enhancement return processor 500”
In the following paragraphs, “the exchange enhancement return processor 502” should be “the exchange enhancement return processor 500”
[00102] (twice), [00106]
In paragraph [00103], “return enhancement return processor 302” should be “exchange enhancement return processor 500”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 10, 12-16 and 18-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation "the one based on inventory management" in the last line.  There is insufficient antecedent basis for this limitation in the claim. Particularly, while an option of changing the selection to be based on inventory management is introduced in claim 4, one (a physical return location) based on inventory management has not been introduced before the limitation at issue. 
Examiner is interpreting the claim 4 limitation at issue to read “one based on inventory management”, removing “the” to remove the need for antecedent basis. Examiner suggests amending claim 4 as above to overcome this rejection.
Claim 10 recites the limitation "the return information" in the third line.  There is insufficient antecedent basis for this limitation in the claim. Particularly, selecting a physical return location is introduced in claim 1 and has sufficient antecedent basis in claim 10, but “return information” has not been introduced in the claims prior to the limitation at issue.
Examiner is interpreting the claim 10 limitation at issue to read “the physical return location”. Examiner suggests amending claim 10 as above to overcome this rejection.
Claim 12 recites “the system of claim 11 configured to…” As currently written, claim 12 is indefinite because it does not provide a discernable boundary on what performs the function. The recited function does not follow from the structure recited in the claim (i.e., the interface, the inventory database, and the processor and memory) so it is unclear whether the function requires some other structure or is simply a result of operating the system in a certain manner. For the purposes of examination, Examiner is interpreting “the system of claim 11 configured to…” as “the system of claim 11, wherein the processor and memory are configured to…” Examiner suggests amending the claim to clearly define the structure that is configured to perform the limitations of the claim.
Claim 13 recites “the system of claim 11 where configured to…” As currently written, claim 13 is indefinite because it does not provide a discernable boundary on what performs the function. The recited function does not follow from the structure recited in the claim (i.e., the interface, the inventory database, and the processor and memory) so it is unclear whether the function requires some other structure or is simply a result of operating the system in a certain manner. For the purposes of examination, Examiner is interpreting “the system of claim 11 where configured to…” as “the system of claim 11, wherein the processor and memory are configured to…” Examiner suggests amending the claim to clearly define the structure that is configured to perform the limitations of the claim.
Claim 14 recites “the system of claim 11 further configured to…” As currently written, claim 14 is indefinite because it does not provide a discernable boundary on what performs the 
Also regarding claim 14, the claim recites the limitations "the initially selected one based on enhancing exchange probability" in the fourth and fifth lines and "the one based on inventory management" in the last line.  There is insufficient antecedent basis for these limitations in the claim. Particularly, there is no “initially selected” one (physical return location) based on enhancing exchange probability introduced earlier in the claim than the limitation at issue. Similarly, one (a physical return location) based on inventory management has not been introduced before the limitation at issue.
Examiner is interpreting the claim 14 limitations at issue to read “one based on enhancing exchange probability” and “one based on inventory management”. Removing “the” in both limitations removes the need for antecedent basis. Examiner suggests amending claim 14 as above to overcome this rejection.
Claim 15 recites “the system of claim 11 configured to…” As currently written, claim 15 is indefinite because it does not provide a discernable boundary on what performs the function. The recited function does not follow from the structure recited in the claim (i.e., the interface, the inventory database, and the processor and memory) so it is unclear whether the function requires some other structure or is simply a result of operating the system in a certain manner. For the purposes of examination, Examiner is interpreting “the system of claim 11 configured to…” as “the system of claim 11, wherein the processor and memory are configured to…” 
Regarding claim 16, see the rejection of claim 15 above.
Claim 18 recites “the system of claim 11 further configured to…” As currently written, claim 15 is indefinite because it does not provide a discernable boundary on what performs the function. The recited function does not follow from the structure recited in the claim (i.e., the interface, the inventory database, and the processor and memory) so it is unclear whether the function requires some other structure or is simply a result of operating the system in a certain manner. For the purposes of examination, Examiner is interpreting “the system of claim 11 further configured to…” as “the system of claim 11, wherein the processor and memory are further configured to…” Examiner suggests amending the claim to clearly define the structure that is configured to perform the limitations of the claim.
Regarding claim 19, see the rejection of claim 18 above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite instructing a user to bring an item to be returned to a selected physical return location. 
Claim 1 recites the concept of instructing a user to bring an item to be returned to a selected physical return location which is a certain method of organizing human activity including managing commercial interactions. A method of processing a return indication, the method comprising: receiving an indication of a return of an item; obtaining related inventory information; selecting a physical return location for returning the item based on the related inventory information; conveying an output associated with the selected physical return location 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of the method being “computer implemented”. The recited additional element is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the method being “computer implemented” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-3 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 4 further limits the abstract idea of claim 1 while introducing the additional element of a merchant facing return interface. The claim does not integrate the abstract idea into a practical application because the element of a merchant facing return interface is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the 
Claim 5 further limits the abstract idea of claim 1 while introducing the additional element of “electronically” providing the physical return location to a buyer. The claim does not integrate the abstract idea into a practical application because the element of “electronically” providing the physical return location to a buyer is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 6 further limits the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 7 further limits the abstract idea of claim 1 while introducing the additional element of a related inventory API. The claim does not integrate the abstract idea into a practical application because the element of a related inventory API is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract 
Claims 8-9 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 10 further limits the abstract idea of claim 3 without adding any new additional elements. Therefore, by the analysis of claim 3 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 11 recites the concept of instructing a user to bring an item to be returned to a selected physical return location which is a certain method of organizing human activity including managing commercial interactions. Processing a return indication, comprising: receiving an indication of a return of an item; containing inventory for a set of physical return locations; process the received return indication by: obtaining related inventory information; selecting a physical return location for returning the item based on the related inventory information; 6000152-1047conveying an output associated with the selected physical return location all, as a whole fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a system, an interface, an inventory database, a processor and a memory. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, an interface, an inventory database, a processor and a memory amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 12-13 further limit the abstract idea of claim 11 without adding any new additional elements. Therefore, by the analysis of claim 11 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 14 further limits the abstract idea of claim 11 while introducing the additional element of a merchant facing return interface. The claim does not integrate the abstract idea into a practical application because the element of a merchant facing return interface is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the combination of additional elements from claim 11 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an 
Claim 15 further limits the abstract idea of claim 11 while introducing the additional element of “electronically” providing the physical return location to a buyer. The claim does not integrate the abstract idea into a practical application because the element of “electronically” providing the physical return location to a buyer is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the combination of additional elements from claim 11 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 16 further limits the abstract idea of claim 11 without adding any new additional elements. Therefore, by the analysis of claim 11 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 17 further limits the abstract idea of claim 11 while introducing the additional element of a related inventory API. The claim does not integrate the abstract idea into a practical application because the element of a related inventory API is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the combination of additional elements from claim 11 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 18-19 further limit the abstract idea of claim 11 without adding any new additional elements. Therefore, by the analysis of claim 11 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 11-12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthony (U.S. Patent No. 8,156,007).
Regarding claim 1, Anthony teaches:
A computer implemented method of processing a return indication, the method comprising: receiving an indication of a return of an item (see Figs. 3-5 and Col. 17-19 for method overview as well as Fig. 3 element 305 and Col. 17 lines 19-20 "The routine begins in step 305, where an indication is received of an item to be returned from a customer, such as an indication received from the customer")
obtaining related inventory information
selecting a physical return location for returning the item based on the related inventory information (see Fig. 4 element 420 and Col. 18 lines 33-40 "In step 420, the subroutine then determines values based on current conditions for dynamic factors that are related to handling disposition processing for the item at each of the potential return locations after the return processing is completed, such as based on capabilities and capacities at the return location for performing the final disposition, as well as any need or desire for the item (e.g., to supplement low inventory levels or low work load levels)" as well as Fig. 5 elements 510, 520, 525 and Col. 19 lines 5-20 "the subroutine then determines relative weights for each of the factors to be used in assessing their relevance during the evaluation...The subroutine then continues at step 520 to calculate weighted scores for each of the possible return locations...and in step 525 selects the preferred return location based on the calculated scores (e.g., the return location with the highest evaluation)")
conveying an output associated with the selected physical return location (see Fig. 3 element 340 and Col. 17 lines 38-40 "continues to step 340 to provide information to the customer that is related to returning the item to the determined return location")
Regarding claim 2, Anthony teaches all of the limitations of claim 1 above. Anthony further teaches:
selecting the physical return location is based on inventory management (see Fig. 4 element 420 and Col. 18 lines 33-40 "In step 420, the subroutine then determines values based on current conditions for dynamic factors that are related to handling disposition processing for the item at each of the potential return locations after the return processing is completed, such as based on capabilities and capacities at the return location for performing the final disposition, as well as any need or desire for the item (e.g., to supplement low inventory levels or low work load levels)" as well as Fig. 5 elements 510, 520 and 525 as well as Col. 19 lines 5-20 "the subroutine then determines 
Regarding claim 5, Anthony teaches all of the limitations of claim 1 above. Anthony further teaches:
conveying an output of the selected physical return location comprises providing the physical return location to a buyer electronically (see Fig. 1C and Col 10. lines 18-26 "in some embodiments information is received from customers via an interactive mechanism, such as a Web site or instant messaging. In such embodiments, that interactive mechanism or other means (e.g., email) may further be used to provide information to a customer regarding how to perform the item return, such as by providing information to the customer on how and where to ship an item being returned (e.g., by displaying a shipping label on a Web page that the customer can print and use for the item return)" as well as Col. 13 lines 8-12 "The shipping label also includes a section 153 indicating the postal unit serving the dynamically selected return location for this item, with the address for the selected return location also indicated in section 150a as the shipping address")
Regarding claim 6, Anthony teaches all of the limitations of claim 1 above. Anthony further teaches:
conveying an output associated with the selected physical return location comprises conveying a physical return address or a coordinate location
Regarding claim 7, Anthony teaches all of the limitations of claim 1 above. Anthony further teaches:
obtaining the related inventory information involves using a related inventory API (see Col. 20 lines 12-23 "the obtaining of information from the information sources can be performed in various ways in various embodiments, including by...requesting another component or system (whether local or remote) with access to the information to send it (e.g., by invoking a Web service or other API mechanism of the component or system)...the information received from the various information sources can include a variety of types of factors related to the dynamic item return handling determination" and Col. 7 line 61-64 "For example, factors relevant to potential return locations may include factors that reflect a need for the item (e.g., inventory levels at a distribution center that are low relative to current or projected demand)")
Regarding claim 11, Anthony teaches:
A system for processing a return indication (see Fig. 2 and Col. 14 lines 46-52 "FIG. 2 illustrates a return processing computing system 200 that is suitable for executing an embodiment of a system for performing dynamic item return handling processing, as well as one or more client computing systems 250 with which users can interact with the system and a Web merchant computing system 270 with which the system 200 can programmatically interact")
the system comprising: an interface for receiving an indication of a return of an item (see Fig. 1A and Col. 11 lines 47-52 "FIG. 1A illustrates an example user interface screen 100a that an example merchant Web Merchant MMM provides to customers to facilitate returns of items previously provided to the customers by the merchant, such as via a Web page sent to the customers from a Web server of the merchant" and Col. 12 lines 7-11"Customer CCC can indicate a desire to return an item by changing the quantity to return from the default of 0 to being 1 or more of the copies of the item that were 
an inventory database containing inventory for a set of physical return locations (see Fig. 2 element 223 and Col. 27-31 "The DIRH system further obtains information about relevant factors that may influence the choice of which return location and/or return routing option to dynamically select, such as based on return factor information in database 223 of storage 220" and Col. 7 line 61-64 "For example, factors relevant to potential return locations may include factors that reflect a need for the item (e.g., inventory levels at a distribution center that are low relative to current or projected demand)")
a processor and memory configured to process the received return indication by: obtaining related inventory information from the inventory database (see Fig. 2 elements 205 and 230 as well as Col. 14 lines 57-59 "the computing system 200 includes a CPU 205...and memory 230" and Col. 27-31 "The DIRH system further obtains information about relevant factors that may influence the choice of which return location and/or return routing option to dynamically select, such as based on return factor information in database 223 of storage 220" and Col. 7 line 61-64 "For example, factors relevant to potential return locations may include factors that reflect a need for the item (e.g., inventory levels at a distribution center that are low relative to current or projected demand)")
See the rejection for claim 1 above, particularly the “selecting” and “conveying” limitations, regarding the remaining limitations of claim 11.
Regarding claim 12, Anthony teaches all of the limitations of claim 11 above. Please see the rejection of claim 2 above regarding the limitations introduced in claim 12.
Regarding claim 15, Anthony teaches all of the limitations of claim 11 above. Please see the rejection of claim 5 above regarding the limitations introduced in claim 15.
Regarding claim 16, Anthony teaches all of the limitations of claim 11 above. Please see the rejection of claim 6 above regarding the limitations introduced in claim 16.
Regarding claim 17, Anthony teaches all of the limitations of claim 11 above. Please see the rejection of claim 7 above regarding the limitations introduced in claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Whitman (U.S. Pre-Grant Publication No. 2002/0019785).
Regarding claim 3, Anthony teaches all of the limitations of claim 1 above. Anthony further teaches the projected future value of the customer returning the item (see Col. 8 lines 29-39 “Factors relevant to customers include…a current and/or projected future value of the customer to the merchant (e.g., based on projected future sales to the customer and/or other benefits related to the customer, such as expected referrals from the customer or willingness of the customer to provide feedback or other information of use to the merchant)”). Anthony also teaches in Col. 4 lines 22-36 “A variety of types of return locations are illustrated in FIG. 1G, although in some embodiments only some of the illustrated types of return locations may be used and/or other types of return locations or other destinations that are not illustrated here may be used. In this example, potential return locations for the item include… multiple RPLs 187 of third-parties that process item returns for the merchant (e.g., based on a predefined business relationship)”. Anthony further teaches in Col. 20 lines 20-38 “the information received from the various information sources can include a variety of types of factors related to the dynamic item 
the selection is based on enhancing exchange probability (see [0020] “One embodiment of the present invention includes providing at least one, and preferably a number of physical locations as "extension stores" (physical or brick and mortar that serve as item return locations) for virtual providers of the items” and [0165] "The question and answer feature also allows the system...to distribute cooperative marketing couponing which is usable, for example, to drive revenue for the extension stores. For example, if a retailer wants to sell another product to the customer, a coupon for a reduced price for that item may be provided via the extension stores" selecting an extension store as a return location and offering a discount to increase chance the customer will purchase another item at the extension store, see [0163] and [0164] for more detail about questions asked in the question and answer feature)
One of ordinary skill in the art would have recognized that applying the known technique of Whitman to Anthony would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Whitman to the teaching of Anthony would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such selecting an extension store as a return location and offering a coupon via the extension store. Further, applying selecting an extension store as a return location and offering a coupon via the extension store to Anthony would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow a more efficient way to increase revenue via extension stores.
Regarding claim 10, the combination of Anthony and Whitman teaches all of the limitations of claim 3 above. Anthony further teaches:
obtaining order history information for the buyer (see Col. 20 lines 20-36 "the information received from the various information sources can include a variety of types of factors related to the dynamic item return handling determination...Examples of types of factors for which information may be received and used in some embodiments include...various information about the customer (e.g., a value or other status of the customer to the merchant; a level of reliability or trust in the customer, such as based on past interactions with the customer; etc.)")
selecting the return information based on both the related inventory information and the order history information (see Col. 7 lines 47-54 "a combination of various factors may potentially be considered when determining an appropriate return location or destination and/or when determining an appropriate manner of routing the item to a return location or otherwise performing the item return. Such factors may generally include information about the customer,...information about capabilities and current status of various potential return locations regarding processing the return of the item" and Col. 7 lines 61-64 "factors relevant to potential return locations may include factors that reflect a need for the item (e.g., inventory levels at a distribution center that are low relative to current or projected demand)" and Col. 8 lines 29-46 "Factors relevant to customers include...other information available about the customer (e.g., a status of the customer as being a preferred customer; a status of the customer as being suspected of engaging in fraudulent item returns or other transactions; a reputation of the customer with the merchant or from a third-party system, such as based on prior activities of the customer and/or evaluations of the customer by other users; etc.)")
Regarding claim 13, Anthony teaches all of the limitations of claim 11 above. Please see the rejection of claim 3 above regarding the limitations introduced in claim 13.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Whitman, further in view of Ouimet (U.S. Pre-Grant Publication No. 2012/0253907).
Regarding claim 4, Anthony teaches all of the limitations of claim 1 above. Anthony further teaches:
the method further comprising: presenting, on a merchant facing return interface, an option of changing the selection to be based on inventory management (see Col. 9 lines 39-49 “the effect or influence of factors on item return handling can be dynamically configured by administrative users (e.g., representatives of a merchant for which the dynamic item return handling processing is being performed), such as users that are authorized to make such changes. For example, in some embodiments administrative users can dynamically configure the weights associated with various factors or otherwise specify how those factors will influence a dynamic item return handling determination, including by indicating that certain factors have no weight or influence” merchant can configure weighting options to change factors to rely exclusively on inventory management and Col. 16 lines 1-7 “administrative users representing the Web merchant can access the manipulation system 248 from a client computing system 250 or other computing system in order to modify weights assigned to factors and/or otherwise manipulate which factors are relevant for corresponding return locations, return routing options and/or other types of return processing”)
wherein the physical return location conveyed to the buyer is the initially selected one  (see Col. 9 lines 44-55 “in some embodiments administrative users can dynamically configure the weights associated with various factors or otherwise specify how those factors will influence a dynamic item return handling determination, including by indicating that certain factors have no weight or influence. Such configurations by administrative users may in some embodiments be 
Anthony further teaches the projected future value of the customer returning the item (see Col. 8 lines 29-39 “Factors relevant to customers include…a current and/or projected future value of the customer to the merchant (e.g., based on projected future sales to the customer and/or other benefits related to the customer, such as expected referrals from the customer or willingness of the customer to provide feedback or other information of use to the merchant)”). Anthony also teaches in Col. 4 lines 22-36 “A variety of types of return locations are illustrated in FIG. 1G, although in some embodiments only some of the illustrated types of return locations may be used and/or other types of return locations or other destinations that are not illustrated here may be used. In this example, potential return locations for the item include… multiple RPLs 187 of third-parties that process item returns for the merchant (e.g., based on a predefined business relationship)”. Anthony further teaches in Col. 20 lines 20-38 “the information received from the various information sources can include a variety of types of factors related to the dynamic item return handling determination, with the types of factors varying in different embodiments… Examples of types of factors for which information may be received and used in some embodiments include…various information about the order (e.g., any discounts or rebates given to the customer based on the item being returned)”. However, 
the selection is  (see [0020] “One embodiment of the present invention includes providing at least one, and preferably a number of physical locations as "extension stores" (physical or brick and mortar that serve as item return locations) for virtual providers of the items” and [0165] "The question and answer feature also allows the system...to distribute cooperative marketing couponing which is usable, for example, to drive revenue for the extension stores. For example, if a retailer wants to sell another product to the customer, a coupon for a reduced price for that item may be provided via the extension stores" selecting an extension store as a return location and offering a discount to increase chance the customer will purchase another item at the extension store, see [0163] and [0164] for more detail about questions asked in the question and answer feature)
One of ordinary skill in the art would have recognized that applying the known technique of Whitman to Anthony would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Whitman to the teaching of Anthony would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such selecting an extension store as a return location and offering a coupon via the extension store. Further, applying selecting an extension store as a return location and offering a coupon via the extension store to Anthony would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow a more efficient way to increase revenue via extension stores.
The combination of Anthony and Whitman still does not explicitly teach that the selection is initially based on enhancing exchange probability and that the physical return location conveyed to the buyer is initially selected based on enhancing exchange probability unless changed by the merchant to be based on inventory management. However, Ouimet teaches:
the selection is initially based on enhancing exchange probability (see [0080] “To determine optimal individualized discount needed to achieve a positive consumer purchasing decision for product P from consumer 62, personal assistant engine 74 considers the individualized discounts from each retailer 66-70. In one embodiment, the individualized discount can be a default discount determined by the retailer” a default discount is set to enhance the likelihood of the customer purchasing the product and can be adjusted as described in [0093])
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a default discount amount of Ouimet for the possibility of offering a discount of Anthony and Whitman. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 14, Anthony teaches all of the limitations of claim 11 above. Please see the rejection of claim 4 above regarding the limitations introduced in claim 14.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Whitman and Bogolea (U.S. Pre-Grant Publication No. 2019/0392506).
Regarding claim 8, Anthony teaches all of the limitations of claim 1 above. Anthony further teaches in Col. 19 lines 22-27 that “in some embodiments the subroutine may…provide information about multiple return locations…such as to allow preference information (e.g., that of the…customer) to be manually or automatically obtained”. Anthony also teaches in Col. 3 
Whitman teaches customers returning items to an extension store of the merchant in [0021] “the customer is provided with at least one closest extension store to which the product can be returned. The customer then prints out the ticket and returns the item to the extension store, where a refund, including an instant refund, or replacement product is provided upon verification”.
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Whitman and Anthony. As Whitman states in [0121], “ iReturns acts as a brick and mortar extension of the virtual etailer, with thousands of physical locations nationwide, offering accessibility to tens of millions of online shoppers who value in-person customer service, such as immediate credit card and cash refunds, product exchanges and replacements”. Thus, the combination of Anthony and Whitman would cater to an expanded pool of customers who prefer in-person customer service.
However, the combination of Anthony and Whitman still does not explicitly teach surfacing related inventory information to a buyer. Bogolea teaches:
surfacing related inventory information to a buyer (see [0080] “If the user selects a product not available at the user's preferred store, the remote computer system can: prompt the user to elect an alternate product; or confirm fulfillment of the shopping list at an alternate store associated with a current stock condition that does indicate presence of all products on the shopping list” and [0081] “the computer system can automatically identify an alternate, comparable product and serve a suggestion to the user to replace the next product with this alternate, comparable product in order to increase probability that all products on the user's final shopping list are available at this store when the user 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Bogolea with the combination of Anthony and Whitman. As Bogolea states in [0081] that surfacing inventory information to a buyer is done “in order to increase probability that all products on the user's final shopping list are available at this store when the user later arrives at the store”. By showing inventory information of pertinent extension stores to a buyer desiring an exchange, the buyer knows in advance what exchange options are available, either for alternate products or the same product, before arriving at the physical return location to return the item.
Regarding claim 18, Anthony teaches all of the limitations of claim 11 above. Please see the rejection of claim 8 above regarding the limitations introduced in claim 18.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Ouimet.
Regarding claim 9, Anthony teaches all of the limitations of claim 1 above. Anthony further teaches:
surfacing related inventory information to the merchant 
However, Anthony teaches that the merchant is an online merchant (see Col. 11 lines 48-49 “FIG. 1A illustrates an example user interface screen 100a that an example merchant Web Merchant MMM provides…”) and does not explicitly teach that the merchant is at a physical point of sale location. However, Ouimet teaches:
surfacing related inventory information to the merchant at a physical point of sale location (see [0047] “Retailer 40 uses control system 42 to place orders, control inventory… Retailer 40 sells goods to consumer 44. Consumer 44 patronizes retailer's establishment either in person” and [0049] “The forecast is communicated to control system 38 or control system 42 by electronic communication link, which in turn controls ordering…inventory” projected demand used to control inventory level at a retailer) 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a merchant at a physical point of sale location of Ouimet for the online merchant of Anthony. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
 Regarding claim 19, Anthony teaches all of the limitations of claim 11 above. Please see the rejection of claim 9 above regarding the limitations introduced in claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stashluk, Jr. et al. (U.S. Pre-Grant Publication No. 2006/0149577) teaches a customer provided return reason that can be used to make dispositions on returned items
Mueller et al. (U.S. Pre-Grant Publication No. 2017/0124511) teaches a driver picking up a replacement product and delivering it to a customer location
Tovey et al. (U.S. Pre-Grant Publication No. 2019/0325367) teaches analyzing items likely to be purchased by a customer based on the buyer’s purchase history
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628